DETAILED CORRESPONDENCE
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to Amendments and Remarks filed on 12 January 2021 as a response to the Non-Final Office Action issued 2 October 2015.  Claims 1, 2, 10, 17, 24, 25, 35, 45, 47, and 48 have been amended and have been carefully considered.  Claims 33 and 34 are cancelled.  Claims 1-32 and 35-48 are pending and considered below.

Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner's amendment was given in a telephone interview with Mr. John Bruckner (USPTO Registration No. 35,816) conducted on 15 February 2016. 
The claims as submitted 2 February 2021, specifically claims 45, 46, and 47, have been amended as follows:

1.	(Previously Presented)  A method for managing profile information, the method comprising:
identifying, by a computer system, information about a user from an application on a device used by the user; 
storing, by the computer system, the information and a hardware-based identifier of the device in a profile for the user on a user profile database; 
generating, by the computer system, an anonymized identifier that includes the hardware-based identifier;
sending, by the computer system, the anonymized identifier to the device;

querying, by the computer system, the user profile database, based on the hardware-based identifier received in the anonymized identifier, to identify the user profile information about the user; 
identifying, by the computer system, benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and
sending, by the computer system, a portion of the user profile information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

2.	(Previously Presented)  The method of claim 1, wherein the application is selected from one of a payroll application and a benefits application. 

3.	(Original)  The method of claim 1 further comprising:
	identifying, by the computer system, the portion of the user profile information corresponding to the group of segments using a policy.

4.	(Original)  The method of claim 3 further comprising:
identifying, by the computer system, a level of detail for the user profile information in the portion corresponding to the group of segments using the policy.

5.	(Previously Presented)  The method of claim 1, wherein a plurality of benchmarks are identified for each segment in the group of segments.

6.	(Original)  The method of claim 1 further comprising:
	identifying, by the computer system, the user profile information based on permissions from the user.



8.	(Previously Presented)  The method of claim 1, wherein the request includes the anonymized identifier for the user.

9.	(Original)  The method of claim 1, wherein a segment in the group of segments is selected from one of a work location, a residence location, an age group, a gender, a title, an industry, a hobby, a type of insurance, and a salary.

10.	(Previously Presented)  A web page personalization system comprising:
	a profile database configured to store profiles for users, wherein the profiles are comprised of segments of profile information for the users; and
	a profile manager configured to identify information about a user from an application on a device used by the user; store the information and a hardware-based identifier of the device in a profile for the user on a user profile database; generate an anonymized identifier that includes the hardware-based identifier; send the anonymized identifier to the device; receive a request over an Internet for a group of segments of profile information about a user in the users from a requestor in which the request includes an anonymized identifier stored on a device for the user; query the user profile database using the hardware-based identifier received in the anonymized identifier to identify the profile information about the user; identify benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and send a portion of the profile information about the user corresponding to the group of segments in an anonymized form in a reply over the Internet to the requestor, wherein the group of benchmarks is placed into the reply, wherein the requestor uses the group of segments to generate a personalized web page for the user,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

11.	(Previously Presented)  The web page personalization system of claim 10, wherein the requestor is configured to obtain the anonymized identifier from the device and 

12.	(Original)  The web page personalization system of claim 11, wherein the requestor is selected from one of a website server and an advertising server.

13.	(Original)  The web page personalization system of claim 10, wherein the personalized web page includes content selected for the user based on the portion of the profile information about the user corresponding to the group of segments in the anonymized form.

14.	(Original)  The web page personalization system of claim 13, wherein the content is selected from at least one of an advertisement, an image, a video, or an article.

15.	(Previously Presented)  The web page personalization system of claim 10, wherein the profile information about the user is human resources profile information.

16.	(Previously Presented)  The web page personalization system of claim 10, wherein a human resource application is located on the device used by the user and is used to access human resources profile information in the user profile database.

17.	(Previously Presented)  A method for personalizing a web page, the method comprising:
identifying, by a computer system, information about a user from an application on a device used by the user; 
linking, by the computer system, a hardware-based identifier of a device used by the user to a profile for the user in a profile database, wherein the profile is comprised of segments of profile information about the user;
generating, by the computer system, an anonymized identifier that includes the hardware-based identifier;
sending, by the computer system, the anonymized identifier to the device;
receiving, by the computer system, a request for a group of the segments of the profile information about the user, wherein the request includes the anonymized identifier; 
querying, by the computer system, the user profile database, based on the hardware-based identifier received in the anonymized identifier, to identify the user profile information about the user; 
identifying, by the computer system, benchmark information comprising a group of benchmarks for a group of segments as part of human resources profile information corresponding to the group of segments; and
sending, by the computer system, a reply to a requestor in which the reply includes a portion of the segments of the profile information about the user in a form of anonymized profile information, wherein the group of benchmarks is placed into the reply,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.  

18.	(Previously Presented)  The method of claim 17, wherein the requestor obtains the anonymized identifier from the device and generates a personalized web page for the user from the portion of the group of segments of the profile information about the user; and sends the personalized web page to the device over an Internet.

19.	(Original)  The method of claim 18, wherein the requestor is selected from one of a website server and an advertising server.

20.	(Original)  The method of claim 17, wherein a personalized web page includes content selected for the user based on the group of segments of the profile information about the user.

21.	(Original)  The method of claim 20, wherein the content is selected from at least one of an advertisement, an image, a video, or an article.

22.	(Original)  The method of claim 17, wherein the profile information is human resources profile information.

23.	(Original)  The method of claim 17, wherein a human resource application is located on the device for the user and is used to access human resources profile information in the profile database.

24.	(Previously Presented)  A method for managing human resources profile information, the method comprising:
identifying, by a computer system, information about a user from an application on a device used by the user; 
storing, by the computer system, the information and a hardware-based identifier of the device in a profile for the user on a user profile database; 
generating, by the computer system, an anonymized identifier that includes the hardware-based identifier;
sending, by the computer system, the anonymized identifier to the device;
receiving, by a computer system, a request for a group of segments of the human resources profile information for a user from a requestor, wherein the request includes the anonymized identifier;
querying, by the computer system, the profile database, based on the hardware-based identifier received in the anonymized identifier, to identify the user profile information about the user, wherein the profile is comprised of the group of segments of the human resources profile information about the user; 
identifying, by the computer system, benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and
sending, by the computer system, a portion of the human resources profile information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

25.	(Previously Presented)  The method of claim 24, wherein the application is selected from one of a payroll application and a benefits application. 

26.	(Original)  The method of claim 24 further comprising:
	identifying, by the computer system, the portion of the human resources profile information corresponding to the group of segments using a policy.

27.	(Original)  The method of claim 26 further comprising:
identifying, by the computer system, a level of detail for the human resources profile information in the portion corresponding to the group of segments using the policy.

28.	(Previously Presented)  The method of claim 24, wherein a plurality of benchmarks are identified for each segment in the group of segments.

29.	(Original)  The method of claim 24 further comprising:
	identifying, by the computer system, the human resources profile information based on permissions from the user.

30.	(Original)  The method of claim 24, wherein the requestor is selected from one of a web server and an advertisement distribution server.

31.	(Original)  The method of claim 24, wherein the request includes a unique identifier for the user.

32.	(Original)  The method of claim 24, wherein a segment in the segments is selected from one of a work location, a residence location, an age group, a gender, a title, an industry, a hobby, a type of insurance, and a salary.

33-34.	(Canceled)

35.	(Previously Presented)  An advertising system comprising:
	a profile database configured to store human resource profiles for users, wherein the human resource profiles are segmented; and
	a profile manager configured to identify information about a user from an application on a device used by the user; store the information and a hardware-based identifier of the device in a profile for the user on a user profile database; generate an anonymized identifier that includes the hardware-based identifier; send the anonymized identifier to the device; receive a request for a group of segments of human resources profile information for a user from a requestor, wherein the request includes the anonymized identifier; query the user profile database using the hardware-based identifier received in the anonymized identifier to identify the profile information about the user, wherein the profile is comprised of the segments of the human resources profile information about the user; identify benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and send a portion of the human resources profile information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

36.	(Original)  The advertising system of claim 35 further comprising:
	an advertising server that selects an advertisement using the portion of the human resources profile information corresponding to the group of segments in the reply.

37.	(Original)  The advertising system of claim 36 further comprising:
	a web server configured to send a web page to the user, wherein the web page includes the advertisement selected by the advertising server. 

38.	(Original)  The advertising system of claim 35, wherein the profile manager identifies the portion of the human resources profile information corresponding to the group of segments using a policy.

39.	(Original)  The advertising system of claim 38, wherein the profile manager identifies a level of detail for the human resources profile information in the portion corresponding to the group of segments using the policy.

40.	(Previously Presented)  The advertising system of claim 35, wherein a plurality of benchmarks are identified for each segment in the group of segments.

41.	(Original)  The advertising system of claim 35, wherein the profile manager identifies the human resources profile information based on permissions from the user.

42.	(Original)  The advertising system of claim 35, wherein the requestor is selected from one of a web server and an advertisement distribution server.

43.	(Original)  The advertising system of claim 35, wherein the request includes a unique identifier for the user.

44.	(Original)  The advertising system of claim 35, wherein a segment in the segments is selected from one of a work location, a residence location, an age group, a gender, a title, an industry, a hobby, a type of insurance, and a salary.

45.	(Currently Amended)  A non-transitory computer readable storage media non-transitory computer readable storage media 
a computer-readable storage media;
program code, stored on the computer-readable storage media, for identifying information about a user from an application on a device used by the user; 
program code, stored on the computer-readable storage media, for storing the information and a hardware-based identifier of the device in a profile for the user on a user profile database; 
program code, stored on the computer-readable storage media, for generating an anonymized identifier that includes the hardware-based identifier; 
program code, stored on the computer-readable storage media, for sending the anonymized identifier to the device; 
program code, stored on the computer-readable storage media, for receiving a request for a group of segments of the human resources profile information for a user from a requestor, wherein the request includes the anonymized identifier;
	program code, stored on the computer-readable storage media, for querying a profile database using the hardware-based identifier received in the anonymized identifier to identify the human resources profile information about the user, wherein the profile is comprised of the segments of the human resources profile information about the user; 
program code, stored on the computer-readable storage media, for identifying benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments;
program code, stored on the computer-readable storage media, for sending a portion of the human resources profile information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply; and
program code, stored on the computer-readable storage media, for identifying the portion of the human resources profile information corresponding to the group of segments using a policy,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

46.	(Currently Amended)  The non-transitory computer readable storage media 
program code, stored on the computer-readable storage media, for identifying a level of detail for the human resources profile information in the portion corresponding to the group of segments using the policy.

47.	(Currently Amended)  The non-transitory computer readable storage media , wherein a plurality of benchmarks are identified for each segment in the group of segments.

48.	(Previously Presented)  An advertising system comprising:
	a profile database configured to store profiles for users, wherein the profiles are segmented; and
	a profile manager configured to identify information about a user from an application on a device used by the user; store the information and a hardware-based identifier of the device in a profile for the user on a user profile database; generate an anonymized identifier that includes the hardware-based identifier; send the anonymized identifier to the device; receive a request for a group of segments of profile information for a user from a requestor, wherein the request includes the anonymized identifier; query the user profile database based on the hardware-based identifier received in the anonymized identifier, to identify the user profile information about the user, wherein the profile is comprised of the segments of information about the user; identify benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and send a portion of the information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply,
wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

Reasons for Allowance
Claims 1-32 and 35-48 are allowed. 
The following is the Examiner's statement of reasons for allowance: 
Examiner Note: The instant invention includes independent claims 1, 10, 17, 24, 35, 45, and 48, each of which is directed to the same invention with minor variances.  Claim 1 as reproduced below is representative of all the independent claims with respect to Examiner’s determined rationale for allowability.

The closest art of record, the combination of Stack et al. (20150262246) in view of Gaddam (20160217461), Chevalier et al. (20150127565) and Joao (20110119094) discloses an apparatus, method and computer readable medium for managing profile information, comprising: 
	
	identifying, by a computer system, information about a user from an application on a device used by the user; 
storing, by the computer system, the information and a hardware-based identifier of the device in a profile for the user on a user profile database; 
generating, by the computer system, an anonymized identifier that includes the hardware-based identifier;
sending, by the computer system, the anonymized identifier to the device;
receiving, by a computer system, a request for user profile information related to a group of segments in the request from a requestor, wherein the request includes the anonymized identifier;
querying, by the computer system, the user profile database, based on the hardware-based identifier received in the anonymized identifier, to identify the user profile information about the user; 
identifying, by the computer system, benchmark information comprising a group of benchmarks for the group of segments as part of human resources profile information corresponding to the group of segments; and
sending, by the computer system, a portion of the user profile information corresponding to the group of segments in a reply to the requestor, wherein the group of benchmarks is placed into the reply.

However, the combination of Stack in view of Gaddam, Chevalier and Joao does not teach at least: 
	wherein the group of segments in the request is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.

Moreover, the missing claimed elements from the combination of Stack in view of Gaddam, Chevalier and Joao are not found in a reasonable number of references.  Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was made would not have been motivated to include these missing elements in the combination of Stack in view of Gaddam, Chevalier and Joao because a person of ordinary skill in the art at the time of Applicant's invention would not find a motivation for including as the group of segments in the request a request that is less than all of the human resources profile information for the user so that fewer resources are used to transmit the information over a network.  

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682